         Case 2:20-cr-00026-KS-MTP Document 59 Filed 11/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA

    v.                                       CRIMINAL CASE NO. 2:20-cr-26-KS-MTP

 WADE A. WALTERS

                  ORDER FOR INTERLOCUTORY SALE OF PROPERTY

         Before this Court is the Joint Motion for Interlocutory Sale of Property [ECF No. 48] and

the attached Joint Agreement for the Interlocutory Sale of Property [ECF No. 48-1] by United

States of America and Defendant Wade A. Walters, seeking authorization to complete the

interlocutory sale of assets “C15, C16, and C17” located in Lamar County, Mississippi, which is

commonly known as:

 C15         Approximately 1,265 acres, Lamar County

             Parcels 103-06-001.002, 103-07-006.000, 103-07-006.001, 151-01-026.000, 151-
             01-027.000, 151-02-010.000, 151-12-001.000, located at North Black Creek Road,
             Sumrall, Lamar County, MS, titled to Walters Holdings LLC.

 C16         Parcel 103-07-010.000 located at North Black Creek Road, Sumrall, Lamar County,
             MS, titled to Walters Holdings LLC.

 C17         Parcel 103-06-003.002 located at 625 North Black Creek Road, Sumrall, Lamar
             County, MS, titled to Walters Holdings LLC.


in order to preserve and protect presently existing equity in Subject Property C15, C16, and C17.

Having read and considered the Joint Motion and attached Agreement, the Court finds that it is

well taken and should be GRANTED.
       Case 2:20-cr-00026-KS-MTP Document 59 Filed 11/20/20 Page 2 of 2




       IT IS HEREBY ORDERED that the parties conduct the referenced sale according to the

procedures specified in the Agreement.

       SO ORDERED, this _20th__ day of November, 2020.


                                         ____s/ Keith Starret_______________t
                                         KEITH STARRETT
                                         UNITED STATES DISTRICT JUDGE
